Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00544-CV

                                        Liborio SOLIS,
                                           Appellant

                                               v.

                                         Maria SOLIS,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-06368
                            Honorable Larry Noll, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.
The trial court clerk is ORDERED to send a copy of its August 12, 2014 order to appellant Liborio
Solis. It is further ORDERED that no costs shall be assessed against appellant Liborio Solis in
relation to this appeal because he qualifies as an indigent. See TEX. R. APP. P. 20.

       SIGNED November 19, 2014.


                                                _________________________________
                                                Rebeca C. Martinez, Justice